UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May22, 2013 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) Virginia 0-12820 54-1284688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 628 Main Street, Danville, VA 24541 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 434-792-5111 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. American National Bankshares Inc. (“Company”) held its annual shareholders’ meeting on May 21, 2013.There were7,669,967 shares of common stock entitled to vote at the Annual Meeting, of which6,071,564 shares were present in person or by proxy.At the annual meeting, our shareholders (i) elected each of the persons listed below to serve as a ClassII directors of the Company, (ii) ratified the selection of an independent registered public accounting firm, (iii) approved executive compensation of the Company’s named executive officers as disclosed in the proxy statement. Our independent inspector of elections reported the vote of the shareholders as follows: Proposal 1: Election of Class IIDirectors to Serve Until the 2016 Annual Meeting Nominees Votes For Votes Withheld Broker Non-Votes Fred A. Blair Frank C. Crist, Jr., D.D.S. Claude B. Owen Jr. John H. Love Jeffrey V. Haley Proposal 2: Ratification of Selection of Independent Registered Public Accounting Firm Votes For Votes Against Abstentions Broker Non-Votes 0 Proposal 3: Approval of Executive Compensation as Disclosed in the Proxy Statement Votes For Votes Against Abstentions Broker Non-Votes Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 22, 2013 /s/William W. Traynham Senior Vice President and ChiefFinancial Officer
